133 F.3d 923
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Larry Joe RICHARDS, Appellant,v.Donna E. SHALALA;  Slater, Law Judge;  John Chambers,Administrative Appeals Judge;  Julia Mills,Administrative Appeals Judge, Appellees.
No. 97-2634WM.
United States Court of Appeals, Eighth Circuit.
Feb. 5, 1998.Argued Jan. 27, 1998Decided Feb. 5, 1998

Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Before reaching the merits of Larry Joe Richards's appeal, we must decide whether jurisdiction exists to review this matter.  The law is well established that absent a colorable constitutional challenge federal courts generally do not have jurisdiction to review refusals to reopen claims for disability benefits.  See King v. Chater, 90 F.3d 323, 325 (8th Cir.1996).  Having reviewed the record, we conclude this rule controls our review, and we thus dismiss Richards's appeal for lack of jurisdiction.  See 8th Cir.  R. 47B.